 MISSISSIPPIGULF COAST BUILDINGMississippiGulf Coast Building and ConstructionTrades Council and its Constituent Members; BrickMasons and Plasterers International Union ofAmerica,Local No. 10,AFL-CIO;United Brother-hood of Carpenters and Joiners of America, LocalUnion 1518,AFL-CIOandRoy C. Anderson, Jr.,Inc. Cases 15-CB-1571 and 15-CC-604January 30, 1976DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND PENELLOOn August 11, 1975, Administrative Law JudgeMaurice A. Bush issued the attached Decision in thisproceeding.Thereafter, the Respondents and theCharging Party filed exceptions and supportingbriefs, and the General Counsel filed limited excep-tions, a supporting brief, and a brief supporting theAdministrative Law Judge's Decision. Subsequently,theCharging Party filed a brief answering theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions, as herein modified, of the Administra-tive Law Judge and to adopt his recommended Or-der.The Administrative Law Judge found that theRespondent'sconducthereinviolatedSection8(b)(4)(i) and (ii)(B) and 8(b)(1)(A) of the Act. Weagree.As more fully set forth by the Administrative LawJudge, the record shows that in 1974 1 Bell TelephoneCompany contracted with Roy Anderson, a generalcontractor and the Charging Party herein, for theconstruction of a third partial floor addition to itsGulfport facility.Anderson itself, and most of itssubcontractors, uses union labor. However, it sub-contracted the electrical work on the building toMesser Electrical Company, a nonunion firm.Early on the morning of October 2, the Respon-dents established a picket line which encompassedthe entire jobsite. The signs carried by the picketscontained the following language:For the information of the PublicMesser Electric Co.UnfairPaying Substandard Wages1All dates are 1974 unless stated differently.Under Substandard ConditionsNo Dispute with any otherContractor on this jobWe seek no recognitionMiss. Gulf Coast Building andConstruction Trades Council649Some 18 to 20 employees, including the employees ofAnderson and the employees of Evans, a union sub-contractor, did not work on October 2.On the afternoon of October 2, signs were placedon the various gates designating certain gates to beused by Messer, and certain gates to be used by othercontractors, their suppliers, and employees. The Re-spondents limited their picketing to the Messer gateson October 3 and 4, and did not picket the site on theweekend of October 5 and 6, nor on Monday, Octo-ber 7.The record reveals that on some occasions be-tween October 2 and 11 employees of some neutralemployers on the project were seen using the gatesreserved for Messer. The record also reveals that onOctober 2 one of Messer's supervisors was seen leav-ing the jobsite through a neutral gate, and it appearsthat on October 4 two of Messer's electricians wereseen entering and exiting from a neutral gate. OnOctober 8, a Messer employee was seen exiting froma neutral gate.On October 8, the Respondents started again topicket the entire jobsite and continued to do so onOctober 9, 10, and 11. During the 7 days of picketingbetween October 2 and 11, Messer had employeesworking on the project for only 2 days, to wit, Octo-ber 4 and 8. After receiving assurances from Ander-son that the reserve gate system would be strictly ad-hered to, the Respondents ceased all picketing afterOctober 11.Meanwhile, certain Anderson employees who wererepresented by the Respondent Carpenters Local1518, and employees of subcontractor Evans, whowere represented by Respondent Brick Masons Lo-calNo. 10, continued to work during the time thejobsitewas being picketed. Thereafter businessagents of the two unions informed the respectivemembers of each union that charges were beingbrought against those who worked during the picket-ing.As the result of such charges, fines were leviedagainst the employees involved. At all relevant timesboth Anderson and Evans were parties to collective-bargaining agreements with the Respondent Councilwhich contained no-strike, no-lockout clauses.In his Decision, the Administrative Law Judge setforth the four criteria enunciated inSailors Union ofthePacific,AFL (Moore Dry Dock Company).2He'92 NLRB 547 (1950)222 NLRB No. 98 650DECISIONSOF NATIONAL LABOR RELATIONS BOARDfound that, inasmuch as the Respondents picketedthe jobsite on 5 days when Messer had no employeesworking there, the Respondents failed to complywith the firstMoore Dry Dockcriterion.Regarding criterion 3, "that the picketing takeplace reasonably close to the situs," the Respondentscontend that, inasmuch as the reserve gate systemwas infringed by (a) the use of the primary gate byneutrals and (b) the use of the neutral gate by Messeremployees, Respondents were relieved of the duty ofconfining their picketing to the gates designated andreserved for Messer employees.The Administrative Law Judge concluded that itwas immaterial that neutral employees used the Mes-ser gate since such employees are free to cross a pick-et line if they so choose. With regard to the instancesin which Messer employees used the secondary gates,he found that this infringement of the reserve gatesystem wasde minimisand did not justify the Re-spondents' picketing of the entire jobsite, even if theRespondents arguably had a right to expand theirpicketing to the two neutral gates which were trans-gressed. Further finding that Anderson took all prop-er and reasonable steps to see that the reserved sys-tem was honored, the Administrative Law Judgerejected the Respondents' "tainted gate" defense.3Accordingly, he concluded that Respondents failedto comply with the third criterion ofMoore DryDock,and that, by failing to comply with criteria 1and 3, Respondents violated Section 8(b)(4)(i) and(ii)(B) of the Act.In addition, the Administrative Law Judge foundthat, exclusive of the criteria ofMoore Dry Dock,theRespondents' real object in picketing the entire workproject was to enmesh Anderson into their disputewith Messer. In reaching this conclusion, he relied onthe following factors: (1) Respondents' members hadpreviously done all electrical work on the project,and one of Respondents' reasons for the picketingwas their anger over Anderson's contracting the elec-trical work out to a nonunion firm. (2) The picketingwas commenced without any notice to Anderson soas to permit him to put up reserve gates in advanceand was so done to cause an immediate general workstoppage. (3) Although the Respondents accusedMesser of substandard wages- and work conditions,the Respondents had no current, direct, or reliableknowledge of Messer employees' working conditions.(4)On those days on which picketing occurred, theRespondents made no efforts to ascertain if Messeremployees would be present on the site. (5) Upon3In so doing,the Administrative Law Judge found that, inasmuch as theRespondents were picketing the entirejobsite on October 8, it was immater-ialwhether Messer employees limited themselves to the primary gate on thatdaybeing assured that the reserve gate system would bestrictly adhered to, the Respondents ceased all pick-eting. From this the Administrative Law Judge infer-red that the cessation of all picketing resulted fromthe Respondents' view that, by confining their pick-eting to Messer, they would not be able to cause An-derson to cease doing business with Messer.In summary, the Administrative Law Judge foundthat from all the evidence of record, the "evidentiaryaides" in this case, exclusive ofMoore Dry Dock,andincluding the breaches of two of theMoore Dry Dockcriteria, the Respondents' object in picketing the en-tireBell Telephone building jobsite on October 8, 9,10, and 11, 1974, was to enmesh neutral employerAnderson, the general contractor, into Respondents'dispute with Messer Electric in order to bring pres-sure on Anderson to cease doing business with Mes-ser Electric, which object he found was in violationof Section 8(b)(4)(i) and (ii)(B) of the Act.We agree with the above violations found by theAdministrative Law Judge.However, in so doing, we do not find it necessaryto consider or pass upon his discussion of the usageby neutral employees of the reserve gate concerningthe third criterion underMoore Dry Dock.Having found that the picketing of the entire job-sitewas illegal, the Administrative Law Judge found,and we agree, that the fines threatened, and imposed,against employees who worked behind the picketlines also violated Section 8(b)(4)(i) and (ii)(B) of theAct.Finally the Administrative Law Judge also foundthat, in any event, the fines for not honoring thepicket lineswould nonetheless, violate Section8(b)(1)(A) of the Act because they were imposed inthe face of valid no-strike clauses in the collective-bargaining agreements between Evans, Anderson,and the Respondents. We agree. We note howeverthat in Conclusion of Law 5 the Administrative LawJudge inadvertently failed to state that these threatsand fines, in the circumstances of this case, also vio-lated Section 8(b)(4)(i) and (ii)(B) of the Act. Thisinadvertence is hereby corrected.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, Mississippi Gulf CoastBuilding and Construction Trades Council and itsconstituentmembers; Brick Masons and PlasterersInternationalUnion of America, Local No. 10,AFL-CIO;and United Brotherhood of Carpenters MISSISSIPPIGULF COAST BUILDING651and Joiners of America, Local Union 1518, AFL-CIO, Gulfport, Mississippi, their officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.MEMBER FANNING, dissenting:Iwould dismiss this complaint. My colleagues byaffirming the Administrative Law Judge penalize thepicketing Union in a context of employee disregardof proper reserve gate use. On the first day of picket-ing, October 2, 1974, as soon as the gate reserved forthe employees of nonunion subcontractor Messerwas established, the Union shifted its picketing tothat gate. Numerous employees-of neutrals neverthe-less entered and exited that gate.4 In addition, Messeremployees and a Messer vice president/general man-ager used gates other than the gate reserved for theprimary. A weekend and a Monday -intervened. OnTuesday, October 8, the Union began picketing thewhole project because the reserve gate system wasobviously not working. Again a Messer employeeused a neutral gate. After that the Union picketed for3 more days, on the last of which the general contrac-tor guaranteed that the gate would be respected. TheUnion picketed the site no more.Unlike my colleagues, I am-unwilling to speculatethat the Union's cessation of picketing showed thatits true purpose must have been to enmesh neutrals.Ithad already limited its picketing on Wednesdayafternoon, Thursday, and Friday, October 2, 3, and4, to the reserved gate despite the fact that the systemwas not being used as intended. The Union was pick-eting lawfully for area standards 5 and in my viewwas entitled to anticipate that the reserved gatewould again be violated, which indeed it was, and toextend picketing to the project as a whole.The Administrative Law Judge declined to regardthe "Messer infringement" on October 8 as a contin-uation of Messer's infringement on October 2 and 4.He viewed October 8 as "long after" October 4 andtheMesser infringements, asde minimis.The formerconclusion defies reason. I cannot agree with the lat-ter.As the picketing in issue here concerns only Octo-ber 8 through 11, the Administrative Law Judgeclouds the question of intent by referring to Messerhaving worked only 2 of the 7 days of picketing.More importantly, on all 7 days neutral employeeswere entering and exiting the premises as if no re-serve gate had been set up. I would draw no adverseinference from the Union's failure to ascertain thatMesser was not working on October 9, 10, and 11.Although Messer was not working on a daily basis, itappears that its work records do not show any stopsmade at the site for the purpose of picking up materi-als or tools. The Union was not advised by the gener-al contractor, contrary to what often occurs in thesecases, that Messer would not be working until a spe-cific date. As things stood, the Union was entitled toanticipate that Messer might return any day, at anytime.6The picketing itself showed no unlawful secondaryobject and the only work stoppage that occurred wason the first day. The signs clearly stated that theUnion had no dispute with any-other contractor onthe job. The Union made a significant attempt torespect the reserve gate system until it became clearthat it alone would be doing so. In these circum-stances, I would find no intent to enmesh neutrals.Thus I would find no violation of Section8(b)(4)(B). The additional allegations based upon thefines imposed by constituent unions of the councilupon employee members who worked behind thepicket line must fail as well-a disposition recog-nized as appropriate by the parties in the event thepicketing itself is not a violation.4 The Administrative Law Judge discounted the usage by employees ofneutrals in discussingthe thirdMoore DryDockcriterion, a discussion mycolleagues do not pass upon.5 I see no basis on this record for the Administrative Law Judge's infer-ence that the picketing Union lacked"current,direct,or reliable knowl-edge"as to Messerpay rates The Unionbased its knowledge on amember's report of a conversation with Messer's vice president and generalmanager The latter,in testifying, confirmed the lower scale paid and thelack of fringe benefits6 This is not a case where the picketing was continued with full knowledgethat the primary would be indefinitely absent from the site SeeCarpenters'District Councilof Milwaukee County & Vicinity of theUnited Brotherhood ofCarpenters& Joiners ofAmerica,AFL-CIO (Farmers and Merchants Bank ofMenomoneeFalls),196 NLRB 487, 490(1972)DECISIONSTATEMENT OF THE CASEMAURICES. BUSH,Administrative Law Judge:In this al-leged illegalsecondary boycott proceeding, the jobsitus isthe telephoneexchangefacility of South CentralBell Tele-phone Company at Gulfport, Mississippi. In early 1974Bell Telephone contracted with Charging Party Roy An-derson,Jr., Inc.,' a generalcontractor, for the constructionof a partial third floor addition to its Gulfport facility. An-derson commenced work on the addition on June 24, 1974,and substantially completed the project on or about March15, 1975.Anderson, a union shop contractor, did allthe carpenterand cement finishing work on the addition but subcon-tracted out all other work. The electrical workwas subcon-tracted to a nonunion shop contractor,Messer ElectriciThe consolidated complaint and the first and second amendments there-to show the Charging Party's name to be Roy C Anderson, Jr, Inc. Pur-suant to motion by General Counsel,the middle initial "C" has been delet-ed from the Charging Party's name in the caption and elsewhere 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDCo., Inc. The Respondent labor organizations2admit thatthey had no labor dispute with Anderson,Inc., or any of itssubcontractors exceptMesser Electric,at any time herematerial.On October2, 1974,the Respondent labor organizations,named in the complaint as amended,caused a picket lineof some 8 to 10 electricians to be thrown around the entirejob situs.The electricians carried signs reading:For the information of the PublicMesser ElectricCo.UnfairPaying Substandard WagesUnderSubstandard ConditionsNo Dispute with any otherContractor on this jobWe seek no recognitionMiss. Gulf Coast Building andConstruction Trades CouncilOn the afternoon of the same day, October 2, GeneralContractor Anderson encircled the unfenced portion of thejobsite with barricade jacks and set up signs showing thegate to be used by Messer's electricians and the gates to beused by all other contractors,their suppliers and employ-ers.On October 8 Anderson replaced the encircling barri-cade jacks with an encircling plywood fence and on thesame day changed and redesignated the gate to be used byMesser's electricians.Although the picketing of the common job situs by Re-spondents started on October 2,1974, no unlawful picket-ing is alleged in the complaint or claimed for the periodOctober 2 through7, 1974,as the complaint alleges unlaw-ful picketing only for the period between October 8 and 11,1974.However,Respondents contend that the eventswhich occurred between the earlier period of October 2through 8 gave legality to their picketing of the entire jobsitus during the period October 8 through 11.It is undisputed that on October 8,1974, the Respondentlabor organizations,using some six to eight electricians aspickets, began picketing the entire jobsite and no longerlimited the picketing as theretofore to the gate designatedforMesser,the nonunion shop electrical contractor. Thatpicketing,with varying numbers of pickets,continuedthrough October 11, 1974. No picketing took place afterOctober 11, 1974. The record further shows the admitted2 Attachment A to the consolidated complaint herein lists 19 locals asconstituent member co-respondents of the Respondent Council By motionfiled on January 30, 1975, Respondents moved for the dismissal of eightsuch locals as party respondents herein on the ground that they are notmembers of the Respondent Council. Originally objecting to the said mo-tion, counsel for General Counsel at the trial withdrew his objections there-toPursuant to Respondent Council's motion as implemented by GeneralCounsel's motion to amend the said Attachment A, the following localsnamed in Attachment A are hereby dismissed as party respondents herein(])United Brotherhood of Carpenters and Joiners of America, Local No1233, AFL-CIO, (2) International Brotherhood of Electrical Workers, Lo-cal 1575, AFL-CIO, (3) Construction and General Laborers Local UnionNo. 973, AFL-CIO, (4) United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the United States andCanada, Local Union No 817; (5) International Brotherhood of ElectricalWorkers, Local 733, AFL-CIO; (6) Pascagoula Metal Trades Council, (7)United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, Local No 436, (8)Sheet Metal Workers International Association, Local 407fact that seven brickmasons and one supervisor whoworked for neutral union shop contractors were fined bytheir respective Respondent labor unions for crossing thepicket line and working at their jobs behind the picket line.The Respondents, while admitting that on October 8, 9,10, and 11, 1974, they did not restrict their picketing to thegate reserved for Messer employees,assert astheir defensethat the reserved gate system set up by Anderson had been"tainted" or "contaminated" on and prior to October 8,which they contend relieved them of their duty under theMoore Dry Dockcase 3 to restrict their picketing to a loca-tion reasonably close to the primary situs of the dispute,namely, the gate reserved for Messer's electrical employees.In support of its "tainted" gate defense, Respondents relyon evidenceshowing that prior to and on October 8 num-erous employees of employers otherthan Messer enteredand exited the project through the gates designated asMesser's gate andthat on a few occasions Messer employ-ees orofficersusedgates other than theMesser gate.Under the above skeletonized and essentially undisputedfacts, the issues under the pleadings are, (1) whether Re-spondents' picketing of the entire Bell Telephone Gulfportconstruction project between October 8 and 11, 1974, con-stitutes a violation of Section 8(b)(4)(i) and (ii)(B) of theNational Labor Relations Act; (2) whether Respondents'threats to fine and the actual fining ofitsmembersbecausethey worked for neutral employers while the jobsite wasbeing picketed constitute a violation of Section 8(b)(4)(i)and (ii)(B) of the Act; and (3) whether Respondents' finingof its members because they worked behind the picket linesalso constitutes a violation of Section 8(b)(1)(A) of the Act.The parties appear agreed that, if a violation is foundunder the first above-stated issue, findings of violations un-der the second aforesaidissuemust follow automatically,and, conversely, that if it is found that there has not been aviolation under the first issue, then it would follow auto-matically that there are no violations under the second is-sue. Iagree with these views because of the obvious corre-lations between the above-cited provisions of the Act.The consolidated, complaint herein was issued on Janu-ary 2, 1975, pursuant to a charge filed against the above-named Respondent Council and its constituent memberco-respondents on October 10, 1974, in Case 15-CC-604,and pursuant to a charge filed against the above-namedBrickMason Local No. 10 on November 8, 1974, in Case15-CB-1571, copies of which are duly served upon saidRespondents.A first amendment to the consolidated complaint wasissued on January 10,1975.A second amendment to theconsolidated complaint was issued on March 4, 1975.The case was heard before me on March 20 and 21,1975, at Bay St. Louis, Mississippi. Exceptionally well pre-pared briefs were filed by all counsel herein on Arpil 22,1975.For reasons hereinafter stated, Respondent will be foundin violation of the Act as alleged in the complaint .43 Sailors' Unionof the Pacific, AFL (Moore Dry Dock Co),92 NLRB 547(1950).4 The issuance of this Decision has been regretfully delayed because Ihave been tied up in the conduct of other trialsfor some 8 weeks since theclosing ofthe hearing in the presentproceeding MISSISSIPPIGULF COAST BUILDING653Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONAL FINDINGSCharging Party Roy Anderson, Jr., Inc., a general build-ing and construction contractor, has been at all times herematerial engaged as the general contractor for the con-struction of an addition to the telephone exchange facilityof the South Central Bell Telephone Company located atGulfport,Mississippi, the only construction site here in-volved. During the past 12 months, a representative period,Anderson, in the course and conduct of its business opera-tions as a general building contractor, purchased and re-ceived goods and materials valued in excess of $50,000 di-rectly from points located outside the State of Mississippi.It is found, as admitted, that Andersonis anemployer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe above-named Council and each of its constituentmember labor organizations as set forth in Attachment A,as amended, to the consolidated complaint, and the twospecifically named Locals in the caption, are labor organi-zations within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of Events at Jobsite from October 2 throughOctober 11, 1974As heretofore noted, on October 2, 1974, at about 6:30a.m., while the Charging Party, Anderson, the general con-tractor,was still engaged in constructing the third flooraddition to the telephone exchange building of South Cen-tral Bell Telephone Company at the corner of 22nd Ave-nue and 18th Street, in Gulfport, the Respondent Councilestablished a picket line at the jobsite. The picket line con-sisted of approximately 8 to 10 electricians who were mem-bers of electrical Local Union 903, a member of the Re-spondentCouncil and a co-respondent herein. Theypicketed the entire jobsite and carried the above-describedpicket signs, reading: "For the information of the Public"and protesting the wages paid by Messer Electric to itsemployees as unfair substandard wages but declaring thatit had "No dispute with any other Contractor on this Job."The last line of the sign bore the signature of the Respon-dent Council.As a result of the picketing,some18 or 20 employees,including the employees of General Contractor Andersonand T. R. Evans Masonry Contractor, one of Anderson'ssubcontractors, refused ;to cross the picket line to work thatday.On the afternoon of that same date of October 2, 1974,Anderson's project superintendent, Fred Lassabe,encir-cled the jobsite with sawjack barricades and placed signson various gates, one of which designated the gate to beused by Messer's nonunion electrical workers and theothers, the gates that were to be used by other contractors,their suppliers and employees. The gate located at thenorthwest corner (facing the alley) of the jobsite wasmarked as follows: "This gate to be used only by Messerand his suppliers." The other gates, one located on 18thStreet and another on 22nd Avenue at a place where achain link fence enters into the building, were designatedas gates, "Not to be used by Messer Electrical Companyand his suppliers." On the same afternoon, Bell Telephoneplaced signs on entrances located at the front of the build-ing (facing 22nd Ave.), and on the southwest corner of thebuilding (facing 17th St.), which stated these gates were tobe used by Bell Telephone and Western Electric Telephoneemployees only.After the above-described designations of the variousgates, the Respondent labor organizations limited theirpicketing on October 3 and 4 to the gates designated asMesser's. The Respondents did not picket on the weekendof October 5 and 6 and not on Monday, October 7, 1974.However, on Tuesday, October 8, using some six to eightpickets,Respondents resumed picketing the entire jobsiteand no longer limited the picketing to the gate designatedforMesser's use. On the afternoon of that same date, Gen-eral Contractor Anderson's project superintendent Lassabemoved the gate formerly designated as Messer's from thenorthwest corner facing the alley to a location facing 18thStreet and in that connection he also moved the sign on theoriginalMesser gate to the new Messer gate, but all otherentrances remained as originally designated on October 2,1974. On the same day, Lassabe also replaced the sawjackbarricades with a solid plywood fence which when com-pleted encircled the entire project, other than those areas ofthe project already enclosed by a chain link fence.Notwithstanding the gates designated for Messer and theother contractors, the electrical workers pickets continuedto picket the entire project from October 8 through 11,1974, but discontinued all picketing after October 11, 1974.As heretofore noted, no unlawful picketing is alleged fromOctober 2 through 7 or after October 11, 1974.On October 8, 1974, Business Agent Don R. Owens ofRespondent Carpenters Local 1518 was informed that twomembers of his Local, the aforementioned Lassabe andcarpenter Herbert Ladner, employees of General Contrac-tor Anderson, were working behind the picket line. AfterOwens visited the jobsite that same day and talked to bothmen, charges were brought against them by Local 1518 forworking behind the picket lines. As a result of the charges,Local 1518 fined Lassable $49.50 which he has not paidand which has not been forgiven or canceled. Despite thecharges against Ladner, no fine was levied against him.On October 10, 1974, Business Agent John Weaver ofRespondent Brick Masons Local No. 10 received word thatseven members of his Local, employed by Evans Masonry,were working behind the picket line and on the same dateWeaver, pursuant to the Union's constitution and bylaws,brought charges against these, individuals charging themwith working behind the picket lines as of October 10,1974. As a result of these charges, the following membersof Local 10 were fined $100 each for working behind thepicket line: (1) D. Holland, (2) J. L. Miller, (3) B. Kates, 654DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)A. Moore, (5) L. Shoemaker, (6) D. Sharp, and (7) T.Bellow.At all times of the picketing here involved, subcontractorEvansMasonry was a party to a collective-bargainingagreement with Respondent Council. That contract con-tains a no-strike clause reading:The Union and the Company [Evans] mutually agreethat there shall be no strike authorized or otherwise bythe Union, nor any lockout by the Company duringthe life of this agreement.Similarly, at all times of the picketing here involved,General Contractor Anderson was a party to a collective-bargaining agreement with the Respondent Council. Thatagreement likewise carries a no-strike clause as follows:The Union and the Company [Anderson] mutuallyagree that there shall be no strike and/or work stop-page authorized or otherwise by the Union nor anylockout by the company during the life of this agree-ment.Respondent labor organizations admit that, at all timeshere material, they have had no labor dispute with GeneralContractor Anderson who, as noted, operates under a col-lective-bargaining agreement. The record also shows thatRespondents likewise have had no dispute with subcon-tractor Evans Masonry who, as noted, also works under acollective-bargaining agreement.Finally, it is undisputed that Respondents, as their picketsigns show, had a labor dispute only with Messer Electricand not with any other contractor on the Bell Telephonejobsite.Under the nomenclature of case law under Section8(b)(4)(B) of the Act, Messer Electric is the primary em-ployer with whom the Respondents had a dispute and An-derson and Evans Masonry are neutral or secondary em-ployerswithwhom the Respondents by their ownadmission, had no labor dispute.;Conversely the absence of the above criteria or condi-tions reflect invalid picketing.As noted by the Supreme Court inLocal 761, Interna-tionalUnion of Electrical, Radio and MachineWorkers,AFL-CIO [General Electric Company] v. N.L.R.B.,366U.S. 667 (1961), the Board subsequently extended the ap-plication of theMoore Dry Dockstandards to cases inwhich the picketing, as here, took place at the premisesoccupied by the primary employer as well as by other em-ployers with whom the picketing union had no dispute. IntheGeneral Electriccase the court generally approved theapplication of theMoore Dry Dockstandards where thework done by secondary employers was "unconnected tothe normal operations of the struck employer-usuallyconstruction work on his building." 366 U.S. at 680. Insuch multiple-employer construction situations, the courtheld that if a union pickets at a gate reserved for a neutralor secondary employer, it has failed to comply with thethirdMoore Dry Dockstandard that picketing be conduct-ed as close as possible to the situs of the primaryemployer's operation; and the picketing is accordingly un-lawful. 366 U.S. 681.The Board's decision in theMoore Dry Dockcase wasissued in 1950. Subsequent court cases show that the crite-ria established by theMoore Dry Dockare simply "an evi-dentiary aid for the Board to determine the object of pick-eting,where the other evidence is equivocal."N.L.R.B. v.Northern California District Council of Hod Carriers andCommon Laborers of America, AFL-CIO,389 F.2d 721, 725(C.A. 9, 1968). See alsoI.B.E. W., Local 480 AFL-CIO(Gulf Coast Bldg. & Supply Co.) v. N.L.R.B.,413 F.2d 1085,1088-90 (C.A.D.C., 1969), and cases cited therein.Thus, in addition to theMoore Dry Dockcriteria, theremay be other or different evidentiary aids for determiningthe real object or purpose of Respondents' picketing. Ihave set forth below such other evidentiary aids bearing onRespondents' motive in picketing the entire common con-struction situs in the 4 days herein involved between Octo-ber 8 and 11, 1974.B. Law Applicable to PicketingIn a case commonly referred to as theMoore Dry Dockcase,6 the Board set forth certain standards for the determi-nation of presumptively valid picketing against primaryemployers as follows:[I]n the kind of situation that exists in this case, webelieve that picketing of the premises of a secondaryemployer is primary if it meets the following condi-tions: (a) The picketing is strictly limited to timeswhen the situs of dispute is located on the secondaryemployer's premises; (b) At the same time of the pick-eting the primary employer is engaged in its normalbusiness at the situs; (c) The picketing is limited to theplaces reasonably close to the location of the situs;and (d) The picketing discloses clearly that the disputeiswith the primary employer.5The above findings are for the most part admitted, the remaining find-inis below are essentially undisputed and uncontestedMooreDry Dock Co,supra,549.C. Findings Relating to Respondents' Object in PicketingOther Than the Moore Dry Dock CriteriaOf all the Respondent unions here involved, the onlyunion directly affected by General Contractor Anderson'ssubcontracting of the electrical work to Messer Electricwas Local 903 of the International Brotherhood of Electri-calWorkers, whose business agent is Jimmy Russ. Russ'testimony shows that one of the reasons that led to thepicketing of the Bell Telephone facility was that all previ-ous electrical work done on the telephone building hadbeen performed by members of his Local. From this I inferand find that the intent of the picketing was to enmeshGeneral Contractor Anderson into the dispute the Localhad with Messer Electric because Anderson was responsi-ble for Messer Electric being on the job which in turncaused the members of Russ' local to be deprived of thework which the Local felt belonged to it.Related to the Respondents' pique over the loss of theelectricalwork on the construction project, the recordshows that when the Respondents started their picketingon the common situs, on October 2, 1974, they picketed the MISSISSIPPIGULF COAST BUILDING655entirejobsite without advance notice or warning to Gener-al Contractor Anderson and thereby caused a virtual gen-eral work stoppage of all categories of workers at the con-struction site although Respondents had a dispute onlywith primary employer, Messer Electric. As aforenoted,Anderson, Inc., on the afternoon of that same day erectedand designated separate gates for itself, for Messer Elec-tric, and for all other subcontractors on the project in orderto contain Respondents' picketing to the area of the Mes-ser gate.I infer and find from the fact that Respondentcommenced picketing by picketing the entire jobsite with-out any advance notice to General Contractor Anderson,that they did so in order to cause a total work stoppage onthe construction project before Anderson could erect re-served gates, with the object of thereby bringing maximumpressure on Anderson to cease doing business with MesserElectric.The record further shows that Electrical Local 930'sbusinessagent, Russ, who had personally applied for andobtained authority from the Respondent Council to picketthe telephone addition constructionsite,had no current,direct, or reliable knowledge of the wages or working con-ditions of Messer Electric's employees on October 2, 1974,when he threw a picket line with picket signs around theentire jobsite informing the general public that Messer waspaying, "Unfair . . . Substandard Wages Under Substan-dard Conditions." I find this unverified accusation as ac-companied by the picketing of the entire jobsite to be an-other indication that the real purpose of the picketing wasfor the object of bringing pressure on General ContractorAnderson to cease doing business with Messer Electric.Further evidence that the intent of the picketing was toenmesh General Contractor Anderson in the ElectricalLocal's dispute with Messer Electric is reflected in the testi-mony ofBusinessAgent Russ that he made no inquiry orinvestigation, prior to putting up his picket lines in the 7days Respondent picketed, to determine whether or notMesser would have any employees on the jobsite on thosedays. The record shows that Messer did not have any em-ployees at work on the jobsite on October 2, 3, 9, 10, and11, 1974, but that Respondents nevertheless picketed theproject on each of those days.7Finally, I note a further factor indicating the unlawfulobject of Respondent's picketing is that Respondentsstopped all picketing on October 11, 1974, upon "assur-ances" received by Electrical Local 903's business agent,Russ, "that the two-gate system would be run properly, orhad been corrected ..." 8 I infer and find that Respon-7Exhibits show that in the 7 days of picketing here involved betweenOctober 2 and 11, 1974, inclusive, Messer Electric had employees workingon the jobsite on only 2 days, to wit, October 4 and 8 There is testimony bypicketers that Messer's vice president and general manager for the past 16years, Joe Barred, was seen on the jobsite on October 2, 1974, which hedisputes, but no evidence that he performed any actual physical work on thejobsite that day.8 Respondents' defense to its alleged unlawful picketing of the entire con-struction project is that it had been relieved of the duty to confine its picket-ing to the gate designated for Messer Electric because Messer and neutralemployers had used gates other than gates reserved for them and thus had"tainted" or "contaminated" all gates on the jobsite and thereby permittedpicketing of the entire situs. This defense will be considered separately inanother section of this Decision belowdents' abandonment of all picketing- on the jobsite afterreceiving such assurances that Messer would thereafter useonly the gate assigned to it is a tacit admission that thepicketing of only the Messer gate would be ineffectual incausing pressure to bear on General Contractor Andersonto cease doing business with Messer and that accordinglyRespondents gave up all picketing on the jobsite.Conclusions with Respect to Respondents' Object in itsPicketing of the Entire Construction SiteFrom the above evidentiary findings I find and con-clude, wholly aside from theMoore Dry Dockcriteria, thatthe object of Respondents' picketing of the entire construc-tion project in the 4 days here involved, between October 8through 11, 1974, was for the purpose of putting pressureon neutral employer Anderson, the general contractor, toceasedoing business with Messer Electric, the primary em-ployer who is the only employer with whom Respondentshad a dispute. I find this to be a violation of the provisionsof Section 8(b)(4)(1) and (ii)(B) of the Act.Briefly summarized, the above evidentiary findings andconclusions therefrom show the following: (1) One of theRespondents' admitted reasons for picketing, as against thereasons shown on their picket signs, was their anger at neu-tral employer Anderson, the general contractor, for sub-contracting the electrical work on the jobsite to nonunionshop employer Messer, thereby causing union electricalworkers to be deprived of work on the telephone exchangebuilding on which they had done all previouselectricalwork. (2) When Respondents commenced their picketingon the entire project on October 2, 1974, they did so with-out giving any advance notice to General Contractor An-derson in order to deprive Anderson-of any opportunity toput up reserved gates for the various employers and theiremployees and suppliers on the jobsite. This picketing ofthe entire jobsite without advance notice to Anderson wasdone in order to cause an immediate general work stop-page at the jobsite and to thereby put immediate and maxi-mum pressure on Anderson to cease doing business withMesser Electric although Respondents' 'dispute was solelywithMesser Electric. (3) Although Respondents had nocurrent, direct, or reliable knowledge of the wages MesserElectric paid to its employees on the telephone construc-tion jobsite or of their working conditions, the Union'spicket signs accused Messer Electric of paying unfair sub-standard wages under substandard working conditions. Ifind the accusations aon the picketsigns were unsubstantiat-ed pretexts for starting a general picketing of the entireproject in order to bring pressure on Andersonto ceasedoing business with Messer. (4) Prior to its picketing on thedays here involved Respondents made no efforts to de-termine whether Messer would actually be on the job onthose days, contrary to established law that a union maypicket against a primary employer only on the days he hasemployees on the common jobsite.9 Finally, when the Re-spondents came to realize on October 11, 1974, that, their9 Local542, InternationalUnion of OperatingEngineersAFL-CIO,209NLRB 377 (1974);Local3, International Brotherhoodof ElectricalWorkers,AFL-CIO (AtlasRear, Inc),170 NLRB 584 (1968) 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketing thereafter would have to be limited under the lawto the gate reserved for Messer's employees and suppliers,they gave up picketing the jobsite altogether.I infer andfind that Respondent ceased even picketing the gate re-served for Messer Electric after October 11, 1974, becausethey felt that picketing confined to the Messer gate onlywould not cause neutral contractor Anderson, the generalcontractor, to cease doing business with Messer.The above summarized findings of fact and conclusionstherefrom clearly indicate an intentto engagein unlawfulpicketing exclusive of any breach of theMoore Dry Dockstandards.Under Board rulings, union picketing whichcomplies withMoore Dry Dockcriteriamay nevertheless"be found unlawful where there is evidence that an objec-tive of the Union's picketing was to enmesh a neutral in adispute between the union and another party . . ." as inthe presentcase.Local No. 441, International Brotherhoodof ElectricalWorkers, AFL-CIO (Rollins Communications,Inc.),208 NLRB 943 (1974). See alsoTeamsters LocalUnion No. 5, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers, Ind. (Barber BrothersContracting Co., Inc.),171 NLRB 30, 31 (1968);San Fran-cisco Local Joint Executive Board of Culinary Workers, Bar-tenders,Hotel,Motel and Club Service Workers, AFL-CIO(McDonald's System of California, Inc.),203 NLRB 719(1973).In summary, I find and conclude from the RespondentUnion's overall conduct, exclusive of the criteria inMooreDry Dock,that their real object in picketing the entire workproject from October 8 through 11, 1974, was to enmeshneutral Anderson, the general contractor, into their disputewith Messer Electric in order to bring pressure on Ander-son to ceasedoing business with Messer Electric. I find thisto be a violation of Section 8(b)(4)(i) and (ii)(B) of the Act.D. Evidentiary Findings Under the Moore Dry DockCriteriaThe Board's holding in theMoore Dry Dockcase is re-stated below for convenienceas summarizedby the Su-preme Court in itsGeneral Electriccase:10It [the Board] set out four standards for picketing .. .which would be presumptive of valid primary activity:(1) that the picketing be limited to times when the situsof dispute was located on the secondary premises, (2)that the primary employer be engaged in his normalbusiness at the situs, (3) that the picketing take placereasonably close to the situs, and (4) that the picketingclearly disclose that the dispute was only with the pri-mary employer.Respondents in their brief contend, "From a reading ofthe testimony, it is undisputed that the [Respondent] hascomplied with requirements, 1, 2, 4 of theMoore Dry Dockcriteria.Thedispute arisesas to whether or not the [Re-spondent] Council was in compliance with [above] criteriaNo. 3 on October 8, 9, 10 and 1 L"Contrary to Respondents' contention that there is a dis-10 Local 761, International Union of Electrical Workers (General Electric) vNL R.B,366 U S 667, 677 (1961)pute only with respect to their compliance withMoore DryDockcriteria No. 3, General Counsel contends that there isalso adispute as to Respondents' compliance withDryDockcriteria No. 1.With respect to criteria No. 1 which reads, "Picketing isstrictly limited to times when the situs of the dispute waslocated in the secondary premises," Respondents take theposition that, "The evidence establishes that Messer Elec-tric commenced work on the project in June 1, 1974, andcontinued working thereon until April, 1975,although noton a daily basis.There is no factual dispute that picketingwas limited to times when Messer was engaged in work atthe project." (Emphasis supplied.)The difficulty with Respondents' above position is theassumption that the picketing of Messer Electric was per-missible and lawful even on days when Messer Electric wasnot actually engaged in work on the common job situs.This position, as shown in General Counsel's brief, is anerroneous interpretation of the applicable law toMooreDry DockcriteriaNo. 1. Under well-established Boardholdings, the picketing of a primary employer on a com-mon job situs must be limited to the days on which theprimary employer is actually engaged in work on the prem-ises.Thus, in one of the cases cited by General Counsel,the Board held,We view the Union as obligated on June 12 to ascer-tain whether Paddock wasactuallyon the premises.The mere fact that a separate gate was to be availableas of that date did not entitle the Union to assumethat Paddock would work that day inasmuch as thework for constructing swimming pools contemplatedlapses between phases. (Emphasis supplied).OperatingEngineers Local 542, supra,209 NLRB No. 59 at p. 3.See alsoLocal 3, International Brotherhood of ElectricalWorkers,AFL-CIO (Atlas Reid, Inc.), supra,170NLRB 584.Respondents admit that, while Messer Electric com-menced work on the project and didn't finish its work untilApril 1975, the work done by Messer on the premises was"not on a daily basis." The record shows that between Oc-tober 2 and 11, 1974, Respondents picketed 7 full days butthat during these 7 days Messer employees were on the jobon only two occasions, to wit, October 4 and 8, 1974. Thus,the record further shows that on 5 of the 7 days of picket-ing Respondents picketed the premises when Messer hadno employees at work at all on the common work situs. Ifind that this failure by Respondents to comply with theNo. I criteria of theMoore Dry Dockscase is a strongindication of an intent to bring pressure on neutral em-ployer Anderson, the general contractor, to cease doingbusiness with Messer Electric.However, the main thrust of Respondents' defense re-lates to the No. 3 criteria of theMoore Dry Dockcasewhich reads as aforenoted, "that the picketing take placereasonably close to the situs." In effect Respondents' de-fense to its alleged unlawful picketing of the entire projecton October 8, 9, 10, and 11, 1974, is that Respondents hadbeen relieved of the duty to confine its picketing to the gatedesignated and reserved for Messer Electric because, priorto and on October 8, Messer as the primary employer and MISSISSIPPIGULF COAST BUILDING657other admitted neutral employers had used gates otherthan the gates reserved for them and had thus "tainted" or"contaminated" all gates and thereby opened up for Re-spondents the alleged right to picket the entire situs.It is also part of Respondents' defense thatBusinessAgent Russ "upon being assured [on October 11, the lastday of Respondents' picketing] of the corrections of theviolations, picketing [by Respondents] was immediatelywithdrawn." 11 -By this Respondents appear to state that itreceived assurances from all the employers on the projecton October 11, 1974, that they would thereafter use onlythe gates assigned and reserved for them and that upon thereceipt of such assurances Respondent abandoned all pick-eting at the jobsite including the picketing of MesserElectric's reserved gate. As it is difficult to see what usefulpurpose thereservedgate system on the jobsite would serveafter Respondents' abandonment of even the picketing oftheMesser Electric's reserved gate, I infer and find thatRespondents abandoned all efforts to picket Messer's re-served gate because they had no expectation that picketinglimited only to the Messer gate would bring effective pres-sure onGeneral Contractor Anderson to cease doing busi-ness with Messer.Ihave summarized above the gist of Respondents'"tainted" gate defense. In Respondents' brief that defenseis explained in their own words as follows: "Picketing wasconfined to the gate reserved for the primary employer[Messer] until such time as the numerous violations [al-leged tainting] of that gate removed it from protection,"obviouslymeaning the release from the requirement ofcriteria No. 3 of theMoore Dry Dockcase, "that the picket-ing takes place reasonably close to the situs," in order to beconsidered presumptively valid.For its "tainted" gate defense, Respondents rely (a) inpart on uncontradicted testimony showing that on numer-ous occasions between October 2 and 11, 1974, employeesof neutral employers on the project were seen using MesserElectric's reserved gate and other gates instead of the gatesassigned and reserved for them and (b) in part on testimo-ny showing that in isolated incidents between October 2and 8, 1974, employees of primary employer Messer Elec-tric were seen using gates other than the gate assigned andreserved for them.It is well established that the evidence adduced under (a)above is immaterial and irrelevant for the reasons stated inJanesvilleTypographicalUnion No. 197 (Gazette PrintingCompany),173 NLRB 917, 921 (1968), that, " ... underthe theory that the reserved gate is in effect a convenienceto allow secondary employers and employees an areawhere they would not have to cross a picket line to enterthe premises,they [secondary employees] are still free tocross the picket line and enter the premises at other locations.... The reservation is that the primary employer's employ-ees and suppliers not use that reserved gate to escape the pick-et line."(Emphasis supplied.) See alsoUnited Association ofJourneymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada, Local UnionNo. 60, AFL-CIO (Circle, Inc.),202 NLRB 99, 106 (1973);Local Union No. 519 Plumbers (L & M Electric Company),145 NLRB 215, 221, footnote 17 (1963).It accordingly follows that Respondents' "tainted" gatedefense must be judged solely on evidence reflected in (b)above showing that Messer's electrician employees wereseen using gates other than the gate set aside and designat-ed for their use.The record shows several such entrances and exits onpicketing days by Messer's electric employees from gatesother than the one designated for their use. These tookplace only on October 2, 4, and 8, 1974, constituting 3 ofthe 7 days of picketing that occurred between October 2and 11, 1974. In some instances, there were only exits fromunauthorized gates after entries through the authorizedgate; in other instances Messer employees used gates otherthan their own for both entering and exiting.12In all there were four such individual instances of the useof unauthorized gates by Messer employees. The first ofthese occurred on October 2, 1974. On that date the cred-ited testimony of Business Agent Russ of the picketingelectrical Union shows that although he saw Messer's vicepresident and general manager, Joe Harrod, enter the job-site throughMesser's reserved gate, he saw him exitthrough a gate in a preexisting chain fence on the southside of the Bell building facing 17th Street reserved for theuse of South Central Bell and Western Electric employeesonly.Harrod admits using that unauthorized gate for anexit but denies that it took place on October 2 and claimsthat it took place a day or two later. I do not creditHarrod's testimony that the incident of his exit from theunauthorized exit took place subsequent to October 2 be-cause, in addition to Russ' testimony that Harrod was onthe premises on October 2, I credit the testimony of picket-erNorwood that he also saw Harrod properly enter thepremises on October 2 and shortly thereafter saw him out-side the jobsite although he had not observed what exitHarrod had used in leaving the premises. From all the tes-timony of record I reiterate my finding that Harrod en-tered the jobsite in the afternoon of October 2 throughMesser's gate and shortly thereafter exited from an unau-thorized gate.The second instance of use by Messer's employees ofunauthorized gates occurred on October 4, 1974. The cred-ited and undisputed testimony of picketers Phillip Connand John Puche 13 show that, on October 4 about 7:35a.m., they saw two Messer electricians enter the jobsite atthe gate reserved for South Central Bell and Western Elec-tric employees located on the west side of the Bell buildingnear 18th Street and reached through an alley. Similarlytheir credited and undisputed testimony shows that laterthat morning they saw the same two electricians leave thejobsite through a different gate, namely, the heretoforementioned gate in the preexisting chain fence on 17thStreetwhich was likewise reserved for the use of SouthCentral Bell Telephone and Western Electric employeesonly.The final incident of the use of the unauthorized gate by12Diagrams of the construction site and gate system are depicted in RespExh 2 and G C Exh. 213 Puche, who did not testify, is deemed by stipulation to have givenitThe record does not show who gave Russ the indicatedassurancetestimony substantiallythe sameas Conn's 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDa Messer employee occurred in the early morning of Octo-ber 8, 1974. The credited and undisputed testimony ofpicketers James Kidd and Byrd 14 and of Business, AgentRuss shows that on the morning they saw a Messer electri-cian exit from the aforenoted southwest gate facing 17thStreet reserved for employees of South Central Bell Tele-phone and Western Electric employees.15Although in their brief Respondents contend that "theso-called reserved gate system [in the instant case] was notproperly established nor maintained," the record showsand I find that General Contractor Anderson took all rea-sonable steps and exercised all the necessary precautions tocomply with the reserve system requirements on the job-site.As heretofore noted Respondents started picketing theentire jobsite in the early morning of October 2, 1974. It isundisputed that Anderson's job superintendent, Lassabe,in the afternoon of that same day established a gate forMesser Electric, designated by a sign reading,This gate tobe used only by Messer and his suppliers." It is similarlyundisputed that he established separate gates for all otheremployers on the construction project marked with appro-priate signs showing, them to be intended for such employ-ersand their employees and suppliers. Furthermore,Lassabe's credited and undisputed testimony shows that onthe very next day, October 3, he instructed all employeeson the jobsite, including Messer employees, that only Mes-ser people were to use the Messer gate. Accordingly I findwithout merit Respondents' contention that Anderson didnot properly establish and maintain the gate system, nowcommonly called the reserved gate system, and reiteratemy finding that Anderson took all reasonable steps andexercised all the necessary precautions to meet the separategate system requirements.Discussion and ConclusionsThe two principal issues under the above findings arewhether Respondents at the times here material have beenin compliance with criteria 1 and 3 of theMooreDry Dockcase which states four criteria indicative of lawful picketingunder theAct. Allother incidental factual issues,includingcredibility issues, have been discussed and determinedabove and do not, in my opinion, require further discussionhere.As heretofore noted,criteria I of theMooreDry Dockcase reads,"that the picketing be limited to times when thesitus of dispute was located on the secondary premises."The above findings show that Respondent did not in factlimit its picketing to such times or days when there wereMesser employees actually on the jobsite but on the con-trary picketed the jobsite on days when in fact there wereno Messer employees or suppliers on the jobsite. Underapplicable Board decisions cited above,these facts requirethe ultimate finding and determination,here made, thati4 Byrd, who did not testify, is deemed by stipulation to have given testi-mony substantially the same as Kidd's.15By apparent inadvertent error, counsel for Respondents in his brieferroneously states that Kidd observed the Messer employee "entering" thesouthern gate whereas Kidd's testimony shows that he saw the employee inquestion "exit" from that gate.Respondents have not been in compliance with criteria 1 oftheMoore Dry Dockcase.Respondents do not dispute the fact that their picketswere not in literal compliance at the times here materialwith criteria 3 of theMoore Dry Dockcase which as anindication of valid picketing requires, "that the picketingtake place reasonably close to the situs" because on thepicketing days here challenged of October. 8, 9, 10, and 11,1974,Respondent picketed the entire jobsite instead ofconfining their picketing to the gate reserved for MesserElectric's employees and suppliers on the job situs. Howev-er,Respondents defend their literal breach of criteria 3 oftheMoore Dry Dockcase on the ground that the conductof the Messer employees on October 2, 4, and 8 in usinggates other than their own gate for entrance and exit pur-poses tainted the reserved gate system installed by GeneralContractor Anderson, and thereby relieved the Respon-dent Unions from compliance withDry Dockcriteria 3.As aforenoted the three literal transgressions of the des-ignated gate took place on October 2, 4, -and 8, 1975. Tak-ing up first the incident of October 8, the above findingsshow that on that day a Messer electrician exited, not fromtheMesser reserved gate, but from a gate reserved for em-ployees of South Central Bell Telephone and WesternElectric employees, located southwest of the building proj-ect facing 17th Street. The findings also show that on thatsame date of October 8 the Respondents encircled the en-tirejobsite with six to eight pickets. I find that the Messerinfringement of the reserve gate system on October 8 can-not be regarded as a continuation of Messer's earlier Octo-ber 2 and 4 infringements or alledged "taints" of the sys-tem as termed by Respondents. I reach this conclusionbecause Respondents by their own act of encircling theentire jobsite with pickets on October 8 had the effect ofdestroying the very purpose of the reserve gate system toconfine picketing to the primary employer and to protectneutral employers from picketing. Under, these circum-stances, I find that there was no reason under the rationaleof the reserve gate system for the Messer employees tohave limited their jobsite ingresses and egresses on October8 through their designated gate. Accordingly I find andconclude that the exit from the jobsite on October 8 of aMesser employee from a gate other than the designatedMesser gate is immaterial and irrelevant and accordinglydid not constitute a violation of the Act.There thus remains for consideration ,only the questionof whether Messer's infringements of the reserved gate sys-tem as of October 2, and 4, 1974, justified or legitimizedRespondents' picketing of the entire jobsite on October 8,9, 10, and 11, 1974.As aforenoted the first instance of an infringement by aMesser employer took place on October 2, 1974, whenHarrod, Messer's vice president and general manager, afterproperly entering the jobsite through the Messer gate, exit-ed through the southwest gate on 17th Street reserved forSouth Central Bell and Western Electric employees. Thesecond infringement took place 2 days later on October 4when two Messer electricians entered the premises throughthe unauthorized alley gate on the west side of the buildingnear 18th Street, reserved for South Central Bell and West-ern Electric employees, and also exited from the unauthor- MISSISSIPPIGULF COAST BUILDINGized southwest gate facing 17th Street, which was also re-served for South Central Bell and Western Electric em-ployees.Thus out of the five gates at the jobsite there were in-fringements of only two gates, namely, the southwest gateon 17th Street (by Harrod on October 2 and the two elec-tricians on October 4) and the alley gate on the west side ofthe,building (by the two electricians on October 4.) Not-withstanding the fact that there were infringements at onlytwo of the neutral gates, the Respondents picketed the en-tire project, including the three neutral gates which theMesser employees did not trespass, with the result that Re-spondents' picketing enmeshed the neutral employers atthese three neutral gates in Respondents' quarrel with Mes-ser Electric. I find and conclude under Board decisionsthat Respondents by their picketing of the entire jobsiteinstead of limiting their picketing at most to the Messergate and the two transgressed neutral gates violated Sec-tion 8(b)(4)(i) and (ii)(B) of the Act.Nashville Building &Construction Trades Council, I.B.E. W. Local 429, etc.,172NLRB 1138, 1140 (1968);Local 519 (L & M Electric Com-pany, supra; Teamsters "General" Local Union No. 200(Reilly Cartage Inc.),183 NLRB 305, 325 (1970). I furtherfind and conclude Messer's isolated infractures of the re-served gate system to bede minimisand accordingly insuf-ficient to give legality to Respondents' picketing of the en-tire building project.United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Local Union 60, AFL-CIO (Cir-cle Inc.),202 NLRB 99, 107 (1973).Especially indicative of the pretextual nature of Respon-dents' seizure of Messer's early infractions of October,2and 4 of the reserve gate system as an excuse for throwingpickets around the entire jobsite and thereby enmeshingneutral general contractor Anderson in its dispute withMesser Electric is the fact that Respondents did not starttheir encircling picketing right after the October 2 or Octo-ber 4 incidents but waited until October 8 to do so, longafterMesser's use of unauthorized gates had stopped andthere was no longer any offending conduct by Messer.Finally, it is noted that there is nothing in the conduct ofGeneral Contractor Anderson that would disqualify An-derson-from the relief sought in this proceeding againstsecondary boycotting because the record shows that An-derson took all reasonable steps and exercised all the nec-essary precautions in attempting to arrange the jobsite in afashion to comply with the separate gate criteria. Thosesteps included the placement of barricades, around the en-tire jobsite, the establishment of gates in the barricadeswith identifying signs for the various contractor-employers,including a separate gate for Messer Electric, and instruc-tions to all employees on the jobsite, including Messer em-ployees, that only Messer employees and suppliers were touse the Messer gate.In summary from all the evidence of record, includingthe breaches of two'of theMoore Dry Dockcriteria and allother evidentiary aids in-the case, I find and conclude thatRespondents' object in picketing the entire Bell Telephonebuilding jobsite on October 8, 9, 10, and 11, 1974, was toenmesh neutral employer Anderson, the general contrac-tor, into Respondents' dispute with Messer Electric in or-659der to bring pressure on Anderson to cease doing businesswith Messer Electric, which object I find to be in violationof Section 8(b)(4)(i) and (ii)(B) of the Act.E.Union Fines and Threats of FinesThe findings of fact with respect to the union finesthreatened and/or imposed by two of the Respondent Lo-cal Unions here involved upon their members for crossingand working behind the picket lines on the Bell Telephonebuilding project between October 8- and 11, 1974, havebeen fully set forth above under the heading "Sequence ofEvents." For convenience these findings are summarizedbelow prior to the consideration of the legality of the finesand threatened fines.Two of General Contractor Anderson's employees onthe jobsite were the subjects of such fines and/or threats offines. They are the aforementioned jobsite superintendent,Lassabe, and Hebert Ladner, a carpenter; both are mem-bers of Respondent Local 1518, a carpenters union. TheLocal brought charges against Lassabe and Ladner forworking behind the picket line on October 8, 1974, underwhich the Local imposed a fine of $49.50 against Lassabe,but did not impose a fine on Ladner. Lassabe's fine has notbeen paid or canceled.Similarly, seven of the employees of Evans Masonry, aunion shop subcontractor on the jobsite, were made thesubject of such fines and/or threats of fines by their union,Respondent Local 10, Local 10 brought charges againstthese seven union employees of Evans Masonry for work-ing behind the picket lines at the project. Pursuant to thecharges, Local 10 imposed a fine of $100 against each ofthese heretofore named employees for working behind thepicket lines, which fines have not been paid in full.Neither Lassabe nor the seven brick masons took ap-peals from their respective fines under established unioninternal appeal procedures. Both Anderson and Evans Ma-sonry have collective-bargaining agreements with the Re-spondent Council. Each of these agreements have no-strikeand no-lockout clauses as set forth ' above in full in the"Sequence of Events."Discussion and ConclusionsIn the previous section of this Decision I found, basedon all the evidence of record herein, that Respondents'picketing of October 8, 9, 10, and 11, 1974, of the entireBell Telephone jobsite was in violation of Section 8(b)(4)(i)and (ii)(B) of the Act because the object of the picketingwas to enmesh neutral employer Anderson, the generalcontractor, in Respondents' dispute with primary employerMesser Electric for the .purpose of bringing pressure onAnderson to cease doing business with Messer Electric.Similarly, from the record as a whole I find and con-clude that the fines threatened 16 and/or imposed by Re-spondent Local 1115 and Respondent Local 10 on their16 I find that the written notificationsper sesentby Local 1518and Local10 to their involved members advising them to prepare to defend themselvesagainst charges filed against them for having worked behind the picket linesconstitute threats of union fines for having crossed picket lines. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-identified union members were made to augmentand intensify Respondents' original object to bring pres-sure on neutral employer Anderson to cease doing businesswith primary employer Messer Electric. I find this to be aseparate and additional violation of Section 8(b)(4)(i) and(ii)(B) of the Act. In other words, from the record as awhole I find that the two locals utilized the fines and thethreats of fines to persuade, induce, and compel the in-volved union employees to refuse to perform services forneutral employers Anderson and Evans Masonry with theobject of thereby bringing further pressure on Anderson tocease doing business with Messer Electric. Such conduct isclearly proscribed and in violation of the Act.Carpentersand Joiners of America, Local 1620,208 NLRB 94 (1974).At the hearing counsel for Respondents agreed "that thelegality of fines are . . . connected with the first issue as tothe legality of picketing" and that if the Respondents' pick-eting were found legal, the fines and threats of fines wouldalso be legal and, conversely, if the picketing were foundillegal, the fines and threats of fines would also be illegal.Similarly, this was also the position of counsel for GeneralCounsel.Thus, it having been found that Respondents' picketingof the entire jobsite on October 8, 9, 10, and 11, 1974, wasin violation of Section 8(b)(4)(i) and (ii)(B), it follows and Iso find and conclude that the fines and threats of fines forworking behind the illegal picket lines are also in violationof the same provisions of the Act.The only remaining issue for decision is whether thesame fines and threats of fines for working behind thepicket lines are also violations of Section 8(b)(1)(A) of theAct, the text of which reads:Sec. 8(b). It shall be an unfair labor practice for alabor organization or its agents-(1) to restrain orcoerce (A) employees in the exercise of the rights guar-anteed in Section7;, Provided,That this paragraphshall not impair the right of a labor organization toprescribe its own rules with respect to the acquisitionor retention of membership therein ... .Thus the guarantees of Section 7 of the Act are tied inwith the provisions of Section 8(b)(1)(A) and there can beno violation of the latter unless there has been an infringe-ment of the rights guaranteed employees under Section 7.As Section 7 guarantees employees "the right to refrainfrom" any or all union activities, it is obvious that Respon-dent Local 1518' and Respondent Local 10 by their threatsof fines and fining of their involved members for workingbehind the picket lines of October 8 and 10, 1974, inter-fered with, the, rights of such employees to refrain fromhonoring the picket lines and thereby came in violation ofSection 8(b)(1)(A) of the Act unless the actions taken bythe two Locals come within the proviso of that section ofthe Act.Respondent relies on the provisio as a defense for theunion fines imposed on the workers who crossed the picketline under a long line of cases which hold that, "A union isgenerally not in violation of Section 8(b)(1)(A) if its sanc-tions are internal in character (in the form of fine, suspen-sionor expulsion) and are not directed against themember's employment status or tinged with violence." SeeLocal 12419, International Union of District 50, United MineWorkers of America (National GrindingWheel Company,Inc.),176 NLRB 628, 629 (1969), and the authorities citedtherein.That defense is stated by Respondents in theirbrief as follows:1.That the members fined have failed to exhausttheir internal union remedies . . . although an appealprocedure had been established in the constitutionand by-law of both the brick masons and carpenters.However, it has long been established that the provisodefense that a union member must first exhaust the inter-nal union appeal procedures before resorting to the law isinapplicable to situations where the union discipline is toenforce an illegal object, such as has been found above tobe the case herein. Dealing with such a situation, the BoardinCommunicationWorkers of America, AFL-CIO, Local1170,194 NLRB 872, 873, following precedent, held:... we find that the Union's action also constitutedrestraint and coercion not sanctioned by the provisoto Section 8(b)(1)(A) of the Act because the chargesagainst her did not stem from violations of a lawfulunion rule dealing with purely internal union matters,but, to the contrary, sought to enforce conduct foundviolative of Section 8(d) and 8(b)(3) of the Act.Similarly, I find that the fines of the two RespondentLocals on their indicated members also constituted re-straint and coercion not sanctioned by the proviso to Sec-tion 8(b)(1)(A) of the Act because the charges against theinvolved union members did not stem from violations oflawful union rules dealing with purely internal matters,but, on the contrary, sought to enforce picketing which asfound above was violative of Section 8(b)(4)(i) and (ii)(B)of the Act.Although Respondents by their stipulations have admit-ted that fines were levied by the two involved RespondentLocals upon their members for working behind the picketlineswhich were found above to be violative of Section8(b)(1)(A) of the Act as alleged in the complaint, they con-tend that no preliminary threats of such fines as allegedwere also made and that consequently the complaint inso-far as it alleges a further violation of Section 8(b)(1)(A) byreason of such alleged threats of fines should be dismissedfor failure of proof. In other words, Respondents contendsuch evidence as General Counsel has adduced in proof ofthe allegations that threats of fines were made do not sup-port a conclusion that such threats were made. Although acontrary conclusion was reached above, further consider-ation is given to Respondents' position as reflected in theirbrief wherein as a second defense to the charge that theyare in violation of Section 8(b)(1)(A), Respondents assert:2.The General Counsel has stated he relies solelyupon the letters . . . sent the members to establish acase under Section 8(b)(1)(A) and from the most liber-al reading of the wording of these letters, no one caninterpret a threat therefrom.One of the respresentative letter's Respondents have ref-erence to in the above quotation from their brief is theNovember 5, 1974, letter sent by Carpenters Union to Las- MISSISSIPPIGULF COAST BUILDINGsabe,Anderson's jobsite superintendent, notifying him thathe was to appear before the Respondent's Council on No-vember 21, 1974, to answer charges brought against him bythe Business Agent of Local 1518 for having worked be-hind the picket lines. The letter enclosed a copy of thecharges which accused Lassabe of "working behind" theduly authorized picket line. The chargesalso statethat theBusinessAgent Owen had spoken to both Lassabe and car-penter Ladner about their violation of the picket line butwithout effect.The other representative letter Respondents have refer-ence to isthe October 10, 1974, letter sent by the BrickMasons Local 10 to member John L. Miller notifying himto appear before the Local on October 18, 1974, to defendhimself against filed charges that he had been found"crossing and working behind picket lines" at the BellTelephone jobsite.Contrary to Respondents' contention that "no one caninterpret a threat" from these letters, upon the basis of theabove undisputed facts I reiterate the finding in footnote16 above that "the written notificationsper sesent by Local1518 and Local 10 to their involved members advisingthem to prepare to defend themselves against charges filedagainst them for having worked behind the picket linesconstitute threats of union dues for having crossed picketlines."I find this to be self-evident from the letters them-selves and in the case of Lassabe and Ladner from both theletters and their prior oral warnings that they would becharged with infractions of union rulesunlessthey ceasedtheir working behind the picket lines. The fact that unionfines were subsequently actually imposed upon all of theinvolved union members, except Ladner, is a further indi-cation and confirmation of the threatening nature of theletters that preceded the actual imposition of the fines.I, therefore, find that Respondents' second defense thatGeneral Counsel has failed to prove that Respondentsmade threats of fines to their members for working behindthe picket line is contrary to the evidence of record. Havingfound that Respondents made such threats of fines, I findthem to be in violation of Section 8(b)(1)(A) of the Act.Finally, it is noted that, even if the picket lines here in-volved stemmed from violations of a lawful union ruledealing with purely internal matters, the fines imposed bythe Respondent Unions on their members for not'honoringthe picket lines would nonetheless be in violation of Sec-tion 8(b)(1)(A) because they were imposed in the face of ano-strike clause that Respondents had agreed to in theircollective-bargaining agreements with employers Andersonand Evans Masonry. It is well established that where thereis a valid, unambiguous, no-strike clause between a unionand an employer, such as the Respondents have here, it isa violation of Section 8(b)(1)(A) of the Act for the union tofine members for not participating in a work stoppage.Lo-cal 12419— International Union of District 50, United MineWorkers of America (National Grinding -Wheel Company,Inc.),176 NLRB 628 (1969);Glaziers Local Union No. 1162etc. (Tusco Glass, Inc.),177 NLRB 393 (1969);Local 1197,CommunicationWorkers of America, AFL-CIO (WesternElectric Company),202 NLRB 229 (1973).661Upon thebasis of the foregoing findingsof fact andupon the entirerecordin the case,Imake the following:CONCLUSIONS OF LAW1.Roy Anderson, Jr., Inc., and T. R. Evans MasonryContractor are persons engaged in commerce within themeaning of the Act.2.The Respondents, Mississippi Gulf Coast Buildingand Construction Trades Council and its constituent mem-bers,BrickMasons & Plasterers International Union ofAmerica, Local No. 10, AFL-CIO, and United Brother-hood of Carpenters and Joiners of America, Local Union1518, AFL-CIO, are labor organizations within the mean-ing of Section 2(5) of the Act.3.By picketing at gates other than the gates reserved foremployees of Messer Electric Company and thereby induc-ing and encouraging employees of Roy Anderson, Jr., Inc.,and T. R. Evans Masonry Contractor to engage in strikesor refusals in the course of their employment to performservices, with an object of forcing said employers and per-sons to cease doing business with Messer Electric Compa-ny,Respondents have engaged in, and are engaging in,unfair labor practices affecting commerce within the mean-ing of Section 8(b)(4)(i)(B) and Section 2(6) and (7) of theAct.4.By threatening, coercing, and restraining Roy Ander-son, Jr., Inc., and its contractors and suppliers with an ob-ject of requiring them to cease doing business with MesserElectric Company, Respondents have engaged in, and areengaging in, unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(ii)(B) and Section2(6) and (7) of the Act.5.By threatening to fine and fining employees of RoyAnderson, Jr., Inc., and T. R. Evans Masonry Contractorforworking behind the illegal picket line, RespondentsBrick Masons & Plasterers International Union of Ameri-ca, Local No. 10, AFL-CIO, and United Brotherhood ofCarpenters and Joiners of America, Local Union No. 1518,AFL-CIO, have engaged in unfair labor practices in viola-tion of Section 8(b)(1)(A) of the Act.REMEDYHaving found that Respondents engaged in certain un-fair labor practices, I shall recommend that they cease anddesist therefrom and take certain affirmative action of thetype which is conventionally ordered in such cases as pro-vided in the recommended Order below, which I find nec-essary to remedy and to remove the effects of the unfairlabor practices and to effecutate the policies of the Act.Because of the character and scope' of the unfair laborpractices found, I 'shall recommend a broad cease-and-de-sist order."Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:n N L R B v Express Publishing Company,312 U.S-426 (1941),N L R Bv.EntwistleMfgCo,120 F 2d 532(C A 4, 1941),Consolidated Industries,Inc.,108 NLRB 60 (1954),and cases cited therein 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 18Respondents Mississippi Gulf Coast Building and Con-structionTrades Council and its constituent members;Brick Masons and Plasterers International Union of Amer-ica, Local No. 10, AFL-CIO; and United Brotherhood ofCarpenters and Joiners of America, Local Union 1518,AFL-CIO, Gulfport, Mississippi, their officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Engaging in or inducing or encouraging any individ-ual employed by Roy Anderson, Jr., Inc., or T. R. EvansMasonry Contractor, or by any other person engaged incommerce or in any industry affecting commerce, to en-gage in a strike or refusal in the course of his employment,to use, manufacture, process, transport, or otherwise han-dle or work on any goods, articles, materials or commodi-ties,or to refuse to perform any other services where anobject thereof is to force or require Roy Anderson, Jr., Inc.,or any other person, to cease using, handling, or otherwisedealing in the products or services of any other producer,processor, or manufacturer, or to cease doing business withMesser Electric Company.(b)Threatening, coercing, or restraining Roy Anderson,Jr., Inc., or T. R. Evans Masonry Contractor, or any otheremployer or person engaged in commerce or in an industryaffecting commerce, where an object thereof is to force orrequire said employers or persons to cease doing businesswith Messer Electric Company.(c)Restraining or coercing employees of Roy Anderson,Jr., Inc., or T. R. Evans Masonry Contractor in the exer-cise of their rights guaranteed by Section 7 of the Act, bythreatening to fine and fming or otherwise disciplining orthreatening to discipline said employees for working be-hind an illegal picket authorized by the Respondent.(d) In any other manner restraining or coercing theirmembers in their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Rescind and refund the fines levied against RickyLassabe, D. Holland, J. L. Miller, B. Kates, A. Moore, L.Shoemaker, D. Sharp, and T. Bellew.(b)Correct all pertinent records relating to the aforesaidfines by expunging all references thereto from Respon-dents' records; advise the International Union of Carpen-ters and the International Union of Brickmasons of theaforestated action.(c)Notify the aforementioned individuals against whomfineswere levied, in writing, that the fines against themhave been rescinded and that all entries, including anycommunications to the International Unions, have beenexpunged from the records of the Union.(d) Post at their respective offices and meeting halls, in-cluding the meeting hall or office of all constituent mem-bers of the Mississippi Gulf Coast Building and Construc-tion Trades Council as named in the complaint herein, asamended, copies of the attached notice marked "Appen-dix." 19 Copies of said notice, on forms provided by theRegional Director for Region 15, after being duly signedby an authorized representative of each of the Respondentsherein, shall be posted by each Respondent immediatelyupon receipt thereof and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by each of the Respon-dents herein that said notices are not altered, defaced, orcovered by any other materials. Mail signed copies of saidnotice to the Regional Director for Region 15 for postingby Roy Anderson, Jr., Inc., if said employer is willing, atall locations where notices to its employees are customarilyposted.(e)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.is In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes19In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all Members of: Mississippi Gulf Coast Building andConstruction Trades Council and Its Constituent MembersandTo all Members of: Brickmasons and Plasterers Interna-tional Union of America, Local No. 10, AFL-CIOandTo all Members of: United Brotherhood of Carpentersand Joiners of America Local Union 1518, AFL-CIOandTo all Employees of Roy Anderson, Jr., Inc.Following a hearing during which all parties were givenan opportunity to present evidence and argument it hasbeen determined that Mississippi Gulf Coast Building andConstruction Trades Council and Its Constituent Membersand Brickmasons and Plasterers International Union ofAmerica, Local No. 10, AFL-CIO, and United Brother-hood of Carpenters and Joiners of America, Local Union1518,AFL-CIO, violated the National LaborRelationsAct by committing certain unfair labor practices. In orderto remedy such conduct we are required to post this notice.We intend to comply with this requirement and to abide bythe following:WE WILL NOT threaten to fine and fine employees ofRoy Anderson, Jr., Inc., and T. R. Evans Masonry MISSISSIPPIGULF COAST BUILDING663because they persist in their desire to render serviceswith the above-mentioned companies, employers withwhom we have no labor dispute.WE WILL rescind and refund the fines assessed uponthe following members of Brickmasons Local No. 10:D. Holland, J. L. Miller, B. Kates, A. Moore, L. Shoe-maker, D. Sharp, and T. Bellow; and the fine assessedagainst Ricky Lassabe, member of Carpenter Local1518, for having crossed the picket line established bythe Mississippi Gulf Coast Building and Trades Coun-cil at the South Central Bell Building in Gulfport, Mis-sissippi, on October 8 through October 11, 1974.WE WILL NOT in any other-manner prohibited by Sec-tion 8(b)(4)(i) or (ii)(B) of the National Labor Rela-tions Act threaten, coerce, or restrain Roy Anderson,Jr., Inc., or any other person engaged in commerce orin an industry affecting commerce, where in eithercase an object thereof is to force or require Anderson,or any other person toceaseusing, handling, or other-wise dealing, in the product or service of, or to ceasedoing business with Messer Electric Company.WE WILL NOT, in any manner prohibited by Section8(b)(4)(i) or (ii)(B) of the National Labor RelationsAct, induce or encourage any individual employed byAnderson, Inc., or by any other person engaged incommerce or in an industry affecting commerce, toengage in a strike or refusal, in the course of his em-ployment, to use, manufacture, process, transport orotherwise handle or work on any goods, articles, mate-rials,or commodities, or to refuse to perform anyother service, where an object thereof is to force orrequire Anderson or any other person, to cease using,handling, or otherwise dealing in the products or serv-icesor cease doing business with Messer ElectricCompany.MississippiGULF COAST BUILDING ANDCONSTRUCTION TRADES COUNCIL AND ITSCONSTITUENTMEMBERSBRICKMASONS AND PLASTERERS INTERNATIONALUNION OF AMERICA, LOCAL No. 10, AFL-CIOUNITEDBROTHERHOODOF CARPENTERSAND JOINERSOF AMERICA, LOCAL UNION 1518, AFL-CIO